Case 1:20-cv-13819-RMB-KMW Document 1 Filed 10/02/20 Page 1 of 38 PageID: 1




POMERANTZ LLP
Gustavo F. Bruckner
600 Third Avenue, 20th Floor
New York, New York 10016
Telephone: (212) 661-1100
Facsimile: (917) 463-1044
gfbruckner@pomlaw.com

Attorney for Plaintiff

- additional counsel on signature page -

                         UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY


 STEPHEN LAWLESS, Individually                 Case No.
 and On Behalf of All Others Similarly
 Situated,
                                               CLASS ACTION COMPLAINT
                              Plaintiff,

                     v.                        JURY TRIAL DEMANDED

 AURORA CANNABIS INC.,
 MICHAEL SINGER, and GLEN
 IBBOTT,

                              Defendants.


      Plaintiff Stephen Lawless (“Plaintiff”), individually and on behalf of all other

persons similarly situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s

complaint against Defendants, alleges the following based upon personal knowledge

as to Plaintiff and Plaintiff’s own acts, and information and belief as to all other

matters, based upon, inter alia, the investigation conducted by and through
                                           1
Case 1:20-cv-13819-RMB-KMW Document 1 Filed 10/02/20 Page 2 of 38 PageID: 2




Plaintiff’s attorneys, which included, among other things, a review of the

Defendants’ public documents, conference calls and announcements made by

Defendants, United States (“U.S.”) Securities and Exchange Commission (“SEC”)

filings, wire and press releases published by and regarding Aurora Cannabis Inc.

(“Aurora” or the “Company”), analysts’ reports and advisories about the Company,

and information readily obtainable on the Internet. Plaintiff believes that substantial

additional evidentiary support will exist for the allegations set forth herein after a

reasonable opportunity for discovery.

                           NATURE OF THE ACTION

       1.     This is a federal securities class action on behalf of a class consisting

of all persons and entities other than Defendants that purchased or otherwise

acquired Aurora securities between February 13, 2020, and September 4, 2020, both

dates inclusive (the “Class Period”), seeking to recover damages caused by

Defendants’ violations of the federal securities laws and to pursue remedies under

Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange

Act”) and Rule 10b-5 promulgated thereunder, against the Company and certain of

its top officials.

       2.     Aurora is headquartered in Edmonton, Canada.             The Company

produces and distributes medical cannabis products worldwide. It is vertically

integrated and horizontally diversified across various segments of the cannabis value


                                           2
Case 1:20-cv-13819-RMB-KMW Document 1 Filed 10/02/20 Page 3 of 38 PageID: 3




chain, including facility engineering and design, cannabis breeding, genetics

research, production, derivatives, high value-add product development, home

cultivation, wholesale, and retail distribution.

      3.     In 2018, the Canadian government approved the Cannabis Act, which

legalized and regulated the use of recreational cannabis. In response to the statute’s

approval, and the corresponding surge of the recreational cannabis industry, Aurora

completed a series of acquisitions to expand the Company’s presence and increase

its distribution, including the Company’s all-share purchase of the Canadian medical

cannabis producer MedReleaf for total consideration of 3.2 billion Canadian dollars.

Like many other companies in the cannabis industry, however, the Company

encountered a variety of difficulties as the industry surged, including, inter alia,

overproduction, regulatory delays, and competition from the black market.

      4.     On February 6, 2020, shortly before the start of the Class Period, Aurora

issued a press release announcing, inter alia, a “business transformation plan,” to

“better align the business financially with the current realities of the cannabis market

in Canada while maintaining a sustainable platform for long-term growth.”

Specifically, the press release touted that the plan was “expected to include

significant and immediate decreases in selling, general & administrative (“SG&A”)

expenses and capital investment plans.”




                                           3
Case 1:20-cv-13819-RMB-KMW Document 1 Filed 10/02/20 Page 4 of 38 PageID: 4




      5.     Throughout the Class Period, Defendants made materially false and

misleading statements regarding the Company’s business, operational and

compliance policies.     Specifically, Defendants made false and/or misleading

statements and/or failed to disclose that: (i) Aurora had significantly overpaid for

previous acquisitions and experienced degradation in certain assets, including its

production facilities and inventory; (ii) the Company’s purported “business

transformation plan” and cost reset failed to mitigate the foregoing issues; (iii)

accordingly, it was foreseeable that the Company would record significant goodwill

and asset impairment charges; and (iv) as a result, the Company’s public statements

were materially false and misleading at all relevant times.

      6.     On September 8, 2020, Aurora issued a press release “announc[ing] an

update on its business operations along with certain unaudited preliminary fiscal

fourth quarter 2020 results.” Among other things, Aurora announced that the

Company expected to record up to $1.8 billion in goodwill impairment charges in

the fourth quarter of 2020.      The Company also announced that “previously

announced fixed asset impairment charges[ were] now expected to be up to $90

million, due to production facility rationalization, and a charge of approximately

$140 million in the carrying value of certain inventory, predominantly trim, in order

to align inventory on hand with near term expectations for demand.”




                                          4
Case 1:20-cv-13819-RMB-KMW Document 1 Filed 10/02/20 Page 5 of 38 PageID: 5




      7.    On this news, Aurora’s stock price fell $0.99 per share, or 11.63%, to

close at $7.52 per share on September 8, 2020.

      8.    As a result of Defendants’ wrongful acts and omissions, and the

precipitous decline in the market value of the Company’s securities, Plaintiff and

other Class members have suffered significant losses and damages.

                         JURISDICTION AND VENUE

      9.    The claims asserted herein arise under and pursuant to Sections 10(b)

and 20(a) of the Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5

promulgated thereunder by the SEC (17 C.F.R. § 240.10b-5).

      10.   This Court has jurisdiction over the subject matter of this action

pursuant to 28 U.S.C. § 1331 and Section 27 of the Exchange Act.

      11.   Venue is proper in this Judicial District pursuant to Section 27 of the

Exchange Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1391(b), as the alleged

misstatements entered and the subsequent damages took place in this Judicial

District. Pursuant to Aurora’s most recent annual report on Form 40-F, as of June

30, 2019, there were a total of 1,017,438,744 Aurora common shares outstanding.

Aurora’s common shares trade on the New York Stock Exchange (“NYSE”).

Accordingly, there are presumably hundreds, if not thousands, of investors in

Aurora’s common shares located within the U.S., some of whom undoubtedly reside

in the State of New Jersey.


                                        5
Case 1:20-cv-13819-RMB-KMW Document 1 Filed 10/02/20 Page 6 of 38 PageID: 6




      12.    In connection with the acts alleged in this complaint, Defendants,

directly or indirectly, used the means and instrumentalities of interstate commerce,

including, but not limited to, the mails, interstate telephone communications, and the

facilities of the national securities markets.

                                       PARTIES

      13.    Plaintiff, as set forth in the attached Certification, acquired Aurora

securities at artificially inflated prices during the Class Period and was damaged

upon the revelation of the alleged corrective disclosures.

      14.    Defendant Aurora is organized under the laws of British Columbia,

Canada, with principal executive offices located at 500 - 10355 Jasper Avenue,

Edmonton, Alberta, T5J 1Y6, Canada. Aurora securities trade in an efficient market

on the NYSE and the Toronto Stock Exchange (“TSX”) under the symbol “ACB.”

      15.    Defendant Michael Singer (“Singer”) served as Aurora’s Interim Chief

Executive Officer (“CEO”) from February 6, 2020, until September 8, 2020. Singer

is also the Company’s Executive Chairman of the Board of Directors.

      16.    Defendant Glen Ibbott (“Ibbott”) has served as Aurora’s Chief

Financial Officer at all relevant times.

      17.    Defendants Singer and Ibbott are sometimes referred to herein as the

“Individual Defendants.”




                                            6
Case 1:20-cv-13819-RMB-KMW Document 1 Filed 10/02/20 Page 7 of 38 PageID: 7




      18.    The Individual Defendants possessed the power and authority to control

the contents of Aurora’s SEC filings, press releases, and other market

communications. The Individual Defendants were provided with copies of Aurora’s

SEC filings and press releases alleged herein to be misleading prior to or shortly

after their issuance and had the ability and opportunity to prevent their issuance or

to cause them to be corrected. Because of their positions with Aurora, and their

access to material information available to them but not to the public, the Individual

Defendants knew that the adverse facts specified herein had not been disclosed to

and were being concealed from the public, and that the positive representations being

made were then materially false and misleading. The Individual Defendants are

liable for the false statements and omissions pleaded herein.

      19.    Aurora and the Individual Defendants are collectively referred to herein

as “Defendants.”

                        SUBSTANTIVE ALLEGATIONS

                                    Background

      20.    Aurora is headquartered in Edmonton, Canada.             The Company

produces and distributes medical cannabis products worldwide. It is vertically

integrated and horizontally diversified across various segments of the cannabis value

chain, including facility engineering and design, cannabis breeding, genetics




                                          7
Case 1:20-cv-13819-RMB-KMW Document 1 Filed 10/02/20 Page 8 of 38 PageID: 8




research, production, derivatives, high value-add product development, home

cultivation, wholesale, and retail distribution.

      21.    In 2018, the Canadian government approved the Cannabis Act, which

legalized and regulated the use of recreational cannabis. In response to the statute’s

approval, and the corresponding surge of the recreational cannabis industry, Aurora

completed a series of acquisitions to expand the Company’s presence and increase

its distribution, including the Company’s all-share purchase of the Canadian medical

cannabis producer MedReleaf for total consideration of 3.2 billion Canadian dollars.

Like many other companies in the cannabis industry, however, the Company

encountered a variety of difficulties as the industry surged, including, inter alia,

overproduction, regulatory delays, and competition from the black market.

      22.    On February 6, 2020, shortly before the start of the Class Period, Aurora

issued a press release announcing, inter alia, a “business transformation plan,” to

“better align the business financially with the current realities of the cannabis market

in Canada while maintaining a sustainable platform for long-term growth.”

Specifically, the press release touted that the plan was “expected to include

significant and immediate decreases in selling, general & administrative (“SG&A”)

expenses and capital investment plans.”




                                           8
Case 1:20-cv-13819-RMB-KMW Document 1 Filed 10/02/20 Page 9 of 38 PageID: 9




 Materially False and Misleading Statements Issued During the Class Period

        23.   The Class Period begins on February 13, 2020, when the Company filed

with the SEC, appended as an exhibit to a Form 6-K, Aurora management’s

discussion and analysis for the second quarter of 2020 (the “Q2 2020 MD&A”). In

providing a business overview, the Q2 2020 MD&A stated, in relevant part, “[t]he

Company has grown both organically and via strategic acquisitions with the vision

of creating a world-class cultivation platform producing consistent high-quality

cannabis for both the global medical and the Canadian consumer use markets.”

(Emphasis added.)

        24.   With respect to impairments, the Q2 2020 MD&A stated, in relevant

part:

        Impairment

        During Q2 2020, the Company recorded a $762.2 million impairment
        charge to goodwill, a $158.7 million impairment charge to definite life
        and indefinite life intangible assets, and a $51.9 million impairment
        charge to property, plant and equipment. The impairment charges are
        allocated to the Company’s cannabis operating segment. Impairment
        charges recognized during the period were primarily attributable to
        changes in the timing of accessing market demand and the resulting
        slower revenue ramp and growth than originally forecasted by
        management. In addition, management has undertaken certain strategic
        initiatives to realign the Company’s footprint to meet market demand,
        thus making certain assumptions used to derive goodwill from prior
        acquisitions no longer relevant to the Company’s current and future
        operating plans.




                                          9
Case 1:20-cv-13819-RMB-KMW Document 1 Filed 10/02/20 Page 10 of 38 PageID: 10




       25.   Further, with respect to the Company’s business transformation plan,

 the Q2 2020 MD&A stated, in relevant part:

       Business Transformation Plan

       On February 6, 2020, we announced a business plan to align SG&A
       and capital expenditures with current market conditions. It is our
       intention to manage the business to a target SG&A range of $40.0
       million to $45.0 million per quarter by the end of the fiscal fourth
       quarter of 2020. To achieve this, management plans to focus the
       business on its core areas: (i) Canadian consumer market; (ii) Canadian
       medical market; (iii) established international medical markets; and (iv)
       U.S. market initiatives. In addition, the Company has eliminated close
       to 500 full-time equivalent staff across the company, including
       approximately 25% of corporate positions. The associated severance
       costs associated with the restructuring plan are estimated to be $2
       million to $4 million which are anticipated to impact the Company’s
       fiscal third quarter ending March 31, 2020. Additionally, management
       is restructuring spending plans on information technology projects,
       sales and marketing initiatives, travel and entertainment, professional
       services, and other non-revenue-generating third party costs, which do
       not provide an immediate impact to earnings.

       We also intend to reduce capital expenditures for the second half of
       fiscal 2020 to bring capital expenditures below $100.0 million in total.
       Management is evaluating all capital projects underway and is making
       decisions with respect to continuing or terminating further investment
       in each. Future capital allocation decisions will be scrutinized through
       a lens of optimizing near-term investor returns.

       26.   In addition, with respect to liquidity and capital resources, the Q2 2020

 MD&A stated, in relevant part:

       In an effort to rationalize capital expenditures to align with market
       demand, reduce near term debt and bolster liquidity, the Company has
       taken the following steps to re-position Aurora for long term success:



                                          10
Case 1:20-cv-13819-RMB-KMW Document 1 Filed 10/02/20 Page 11 of 38 PageID: 11




             • In November 2019, the Company announced that it had ceased
               construction of its Aurora Nordic 2 facility in Denmark and
               deferred spending on construction and commission costs for its
               Aurora Sun facility. These initiatives are expected to conserve
               approximately $200.0 million of cash in the near term.
             • On November 25, 2019, the Company reduced its near term debt
               obligations when holders of $227.0 million principal amount, or
               approximately 99%, of the Company’s Debentures voluntarily
               elected to convert their Debentures pursuant to the Early
               Amended Conversion Privilege (the “Elected Debentures”).
               Under the terms of the Supplemental Indenture, the Elected
               Debentures were converted into common shares of the Company
               (the “Common Shares”) at the Amended Early Conversion Price
               (as defined in the Supplemental Indenture) of $3.2837 resulting
               in the issuance of an aggregate of 69,135,117 Common Shares.
               As of December 31, 2019, $2.3 million principal amount of these
               Debentures remain outstanding, subject to the original terms and
               conditions. For more information, refer to Note 13(i) of the
               Financial Statements for the three and six months ended
               December 31, 2019.
             • In November 2019, the Company listed its Exeter property for
               sale for $19.0 million through Cushman & Wakefield.
             • In February 2020, the Company announced a restructuring plan
               that includes plans to reduce operating expenses and further
               streamline capital investments. These actions are expected to
               reset SG&A expenses to approximately $40 million to $45
               million by the end of the Company’s fiscal fourth quarter ending
               June 30, 2020.

       These initiatives are expected to provide the Company with increased
       liquidity and flexibility to meet its financial commitments, including
       its near- term obligations of $373.6 million[.]

 (Emphasis added.)

       27.      Finally, with respect to internal controls over financial reporting, the

 Q2 2020 MD&A stated, in relevant part:


                                            11
Case 1:20-cv-13819-RMB-KMW Document 1 Filed 10/02/20 Page 12 of 38 PageID: 12




       In accordance with National Instrument 52-109 Certification of
       Disclosure in Issuers’ Annual and Interim Filings, management is
       responsible for establishing and maintaining Disclosure Controls and
       Procedures (“DCP”) and Internal Control Over Financial Reporting
       (“ICFR”). The Company’s management, including the CEO and the
       Chief Financial Officer (“CFO”), has designed the DCP and ICFR
       based on the 2013 Internal Control-Integrated Framework issued by the
       Committee of Sponsoring Organizations of the Treadway Commission
       (“COSO”) to provide reasonable assurance regarding the reliability of
       financial reporting and the preparation of consolidated financial
       statements for external purposes in accordance with IFRS.

                                         ***

       An evaluation of the effectiveness of the Company’s disclosure
       controls and procedures was conducted under the supervision of the
       Company’s management, including the CEO and the CFO. Based on
       this evaluation, the CEO and the CFO concluded that the Company’s
       disclosure controls and procedures were effective in providing
       reasonable assurance that material information relating to the Company
       is made known to them and information required to be disclosed by the
       Company is recorded, processed, summarized and reported within the
       time periods specified in such legislation.

       There were no significant changes in Aurora’s ICFR during the period
       covered by this MD&A that materially affected, or are reasonably likely
       to materially affect, the Company’s ICFR, except to the extent they
       relate to internal controls of acquired entities. However, management
       has also performed additional account reconciliations and other
       analytical and substantive procedures to ensure reliable financial
       reporting and the preparation of financial statements in accordance with
       IFRS.

       28.    Also appended to the February 13, 2020 Form 6-K as exhibits were

 signed certifications by the Individual Defendants, attesting, inter alia:

       1.     Review: I have reviewed the interim financial report and interim
              MD&A (together, the “interim filings”) of Aurora Cannabis Inc.
              (the “issuer”) for the interim period ended December 31, 2019.
                                           12
Case 1:20-cv-13819-RMB-KMW Document 1 Filed 10/02/20 Page 13 of 38 PageID: 13




       2.     No misrepresentations: Based on my knowledge, having
              exercised reasonable diligence, the interim filings do not contain
              any untrue statement of a material fact or omit to state a material
              fact required to be stated or that is necessary to make a statement
              not misleading in light of the circumstances under which it was
              made, with respect to the period covered by the interim filings.

       29.    That same day, Aurora hosted an earnings call with investors and

 analysts to discuss the Company’s financial and operating results for the second

 quarter of 2020 (the “Q2 2020 Earnings Call”). On the Q2 2020 Earnings Call,

 Defendant Ibbott stated, in relevant part:

       We also used CAD 45 million in restricted cash to pay down our debt
       and thereby reduce debt servicing costs. And finally, we downsize the
       total facility by CAD 96.5 million sort of the elimination of facility fee,
       which had been earmarked specifically for the construction of Aurora
       Sun. When we reduced the scope of Aurora Sun significantly, facility
       being no longer available nor unnecessary.

       I should emphasize that we saw both actions as net positives for the
       company's financial position. Staying with the balance sheet, you'll note
       that we've finalized the goodwill and intangible and PP&E asset
       impairments in our Q2 financial statements, totaling CAD 762 million
       for goodwill and CAD 210 million for intangible and PP&E asset
       impairments; both within our previously disclosed ranges.

       Turning to liquidity, as at December 31, 2019 our consolidated cash
       position was CAD 156 million excluding the CAD 45 million of
       restricted cash. We had used our aftermarket financing program and
       had raised gross proceeds of CAD 325 million in the period from July
       to December 2019. We have roughly CAD 200 million remaining under
       the existing ATM program.

       30.    Further, when asked about Aurora’s inventory balance in light of the

 surge of dried cannabis, Defendant Ibbott responded, in relevant part:
                                              13
Case 1:20-cv-13819-RMB-KMW Document 1 Filed 10/02/20 Page 14 of 38 PageID: 14




       Well yes, it's been an issue since the sort of the middle of last year, I
       guess people look to across inventory in the industry in particular, what
       are the comprised of, how much is at risk, it’s just definitely a
       differentiation between the quality, we'll say that it was there that's
       defined by the consumer's experience or the levels of THC, whatever,
       quality cannabis and just think what is a significant amount of lower
       quality cannabis destined for extraction in the industry. That's a bit of a
       challenge.

       When we look at our inventory is extended to December 31, we
       definitely even under– I'd say relatively pessimistic scenarios. We will
       be consuming all of that over the next several quarters. So we're not
       concerned about our inventory assets. There was a question earlier
       about a level of the productions, something that we're watching. It
       will depend on how our demand plan develops, but we don't have any
       particular issues in our inventory, as it stand [sic] at December, 31.

 (Emphasis added.)

       31.      On April 13, 2020 Aurora issued a press release entitled, “Aurora

 Cannabis Provides Update on Initiatives to Strengthen Liquidity, Business

 Transformation Plan and COVID-19 Operational Response,” which touted, in

 relevant part:

       Business Transformation Update:

       Aurora has provided an update on its business transformation plan as
       previously announced in February 2020. The Company stated that:

             • Aurora remains on track with its previously announced business
               transformation targets, including: (1) material selling, general
               and administrative cost reductions; (2) significant reductions in
               capital expenditures; and (3) reducing complexity across the
               organization;




                                           14
Case 1:20-cv-13819-RMB-KMW Document 1 Filed 10/02/20 Page 15 of 38 PageID: 15




             • Aurora today reaffirmed its previous commentary that fiscal Q3
               2020 cannabis net revenue is expected to show modest growth
               relative to fiscal Q2 2020; and

             • Aurora today announced that its Board of Directors has
               approved, subject to required regulatory and stock exchange
               approvals, a plan to consolidate all of its outstanding Common
               Shares on the basis of 1 Common Share for every 12 Common
               Shares currently outstanding (the “Consolidation”), with such
               Consolidation to be effective on or about May 11, 2020. The
               Company expects the Consolidation to restore compliance with
               the NYSE's continued listing standards, and to provide access to
               a broad universe of investors, access to equity capital and trading
               liquidity. Further details regarding the Consolidation can be
               found below under the heading “Information Regarding the
               Share Consolidation Plan”.

       “Our focus today continues to be on financial discipline across the
       entire organization. We are taking appropriate actions to strengthen our
       cash position and maintain financial flexibility as we navigate through
       the current environment,” said Michael Singer, Executive Chairman
       and Interim CEO. “As Aurora drives towards generating positive free
       cash-flow, we are confident that our shareholders will be supportive of
       our further actions to solidify our balance sheet and position the
       Company for success.”

       32.      On April 16, 2020, Aurora filed a voluntary prospectus supplement on

 Form SUPPL with the SEC, supplementing the Company’s short form base shelf

 prospectus dated May 10, 2019 (the “April 16, 2020 Supplement”). In describing

 the Company, the April 16, 2020 Supplement stated, in relevant part:

       The Company has grown, both organically and via strategic
       acquisitions, with the vision of creating a world-class cultivation
       platform producing high quality, consistent cannabis for both the global
       medical and Canadian consumer use markets. Underpinning this vision
       is the Company’s differentiated purpose-built growing facilities, which
       we believe are the most technologically advanced indoor agricultural
                                            15
Case 1:20-cv-13819-RMB-KMW Document 1 Filed 10/02/20 Page 16 of 38 PageID: 16




       growing facilities in the world. These facilities consistently produce
       high-quality cannabis at scale and aim to lower the risk of crop failure,
       which allows the Company to lower per-unit production costs. We also
       recognize the need for robust research into the myriad of potential
       medical uses of cannabis and, as such, have built a leading plant and
       human science team.

       With operations established in the Canadian market, the Company has
       strategically allocated resources to growing its international footprint to
       address the growing number of countries legalizing medical cannabis
       use around the world.

 (Emphasis added.)

       33.    Further, the April 16, 2020 Supplement included a “corporate update,”

 which indicated, in relevant part:

       The Company remains on track with its previously announced business
       transformation targets, including: (1) material selling, general and
       administrative cost reductions; (2) significant reductions in capital
       expenditures; and (3) reducing complexity across the organization. In
       addition, the Company has reaffirmed its previous commentary that
       cannabis net revenue for the quarter ended March 31, 2020 is expected
       to show modest growth relative to the quarter ended December 31,
       2019. As of March 31, 2020, the Company had approximately $205
       million of cash. This includes all amounts raised under the Company’s
       now completed US$400 million At-the-Market Offering program
       (“ATM”), initially announced in May 2019.

       34.    On May 14, 2020, Aurora hosted an earnings call with investors and

 analysts to discuss the Company’s financial and operating results for the third quarter

 of 2020 (the “Q3 2020 Earnings Call”). On the Q3 2020 Earnings Call, Defendant

 Singer touted, in relevant part:

       We are pleased with the progress we made on our business
       transformation plan that we announced in February. As a reminder, that
                                           16
Case 1:20-cv-13819-RMB-KMW Document 1 Filed 10/02/20 Page 17 of 38 PageID: 17




       plan detailed our intention to better align the business financially with
       the realities of the current cannabis market in Canada. Success here will
       allow us to conserve resources and still position Aurora to build a
       sustainable growth platform longer term. As part this reset, we
       committed to an SG&A run rate of CAD$40 million to CAD$45 million
       per quarter by the end of the fiscal fourth quarter of 2020, and also
       stated our intention to reduce capital expenditures for the second half
       of fiscal 2022 to below CAD$100 million.

                                        ***

       In summary, since announcing the business transformation plan at the
       beginning of February, the team at Aurora has taken a number of
       concrete steps to put the Company firmly on track to meet or exceed
       our previously announced targets. These steps are designed to
       strengthen Aurora's balance sheet and reduce go-forward costs, to fuel
       profitability and positive cash flow. And while revenues in this current
       operating environment can be difficult to predict, we believe that our
       cost levers at our disposal to put us on a path to be EBITDA positive in
       Q1. We remain optimistic about our future growth potential in Canada
       and international.

       35.   Further, when asked about Aurora’s inventory versus its sales,

 Defendant Ibbott responded, in relevant part:

       So, as we look forward and project with those new efficiencies in place
       in terms of the type of product we’re taking out of the organization, we
       see that there will -- we will get into that steady cadence of the volume
       sold versus the volume being produced on the top quality flower over
       the next couple of quarters and continue to drive down on that part of
       the inventory. For the stuff that goes in, into other products and
       sometimes it just may be still a smoke product or pre-roll, there is still
       quality but maybe smaller buds or trim. That'll take a couple more
       quarters to draw down the inventory and gain cadence. But, a lot of that
       will be related to the growth of 2.0 products as well.

       So, we're satisfied with where we are at on that and paying close
       attention to it.


                                          17
Case 1:20-cv-13819-RMB-KMW Document 1 Filed 10/02/20 Page 18 of 38 PageID: 18




       36.    On May 15, 2020, the Company filed with the SEC, appended as an

 exhibit to a Form 6-K, Aurora management’s discussion and analysis for the third

 quarter of 2020 (the “Q3 2020 MD&A”). The Q3 2020 MD&A included a business

 transformation update, which stated, in relevant part:

       On February 6, 2020, the Company announced a business
       transformation plan intended to better align the business financially
       with the current realities of the cannabis market in Canada while
       maintaining a sustainable platform for long-term growth. These actions
       included a significant reduction in selling, general & administrative
       (“SG&A”) expenses and capital investment plans.

       Management committed to reset the Company to an SG&A run rate,
       including research and development (“R&D”), of $40 million to $45
       million per quarter by the end of the fiscal fourth quarter of 2020 by
       focusing the business on its core areas: 1) Canadian consumer market;
       2) Canadian medical market; 3) established international medical
       markets; and 4) U.S. market initiatives. Management also stated its
       intention to reduce cash capital expenditures for the second half of
       fiscal 2020 to below $100 million in total through a detailed evaluation
       of all capital projects underway through a lens of optimizing near-term
       investor returns.

       37.    Further, in listing the Company’s financial highlights, the Q3 2020

 MD&A stated, in relevant part:

       Impairment

       During Q3 2020, the Company recorded a $7.4 million impairment
       charge to property, plant and equipment and a $2.4 million impairment
       charge to right-of-use assets associated with the Canadian Hemp Cash
       Generating Unit (“CGU”). The impairment charges are allocated to the
       Company’s cannabis operating segment. Impairment charges during
       the period were primarily attributable to slower than initially expected
       sales and profitability for the Canadian Hemp CGU.


                                          18
Case 1:20-cv-13819-RMB-KMW Document 1 Filed 10/02/20 Page 19 of 38 PageID: 19




                                          ***

       Additionally, the Company also recognized an impairment charge of
       $28.2 million on its investments in associates to reflect current market
       values, and a $9.6 million write-down on the Exeter property, acquired
       as part of the MedReleaf transaction, which the Company has accepted
       an offer to sell for $9.0 million.

                                          ***

       Business Transformation Plan

       On February 6, 2020, we announced a business plan to align SG&A and
       capital expenditures with current market conditions. Management is currently
       working towards reducing SG&A to a target SG&A range of $40.0 million to
       $45.0 million per quarter by the end of the fiscal fourth quarter of 2020. To
       achieve this, management has focused the business on its core areas: (i)
       Canadian consumer market; (ii) Canadian medical market; (iii) established
       international medical markets; and (iv) U.S. market initiatives. As part of the
       transformation plan, the Company eliminated close to 500 full-time
       equivalent staff across the company, including approximately 25% of
       corporate positions. Management is also re-evaluating spending plans on
       information technology projects, sales and marketing initiatives, travel and
       entertainment, professional services, and other non-revenue-generating third
       party costs, which do not provide an immediate impact to earnings. We have
       also reduced capital expenditures to below $100 million in the second half of
       fiscal 2020.

       38.      In addition, with respect to liquidity and capital resources, the Q3 2020

 MD&A stated, in relevant part:

       In an effort to manage liquidity prudently while the Company moves
       toward profitability and positive cash flow, Aurora has taken the
       following steps to re-position Aurora for long term success:

             • In November 2019, the Company announced that it had ceased
               construction of its Aurora Nordic Sky facility in Denmark and
               deferred spending on construction and commission costs for its
               Aurora Sun facility.
                                            19
Case 1:20-cv-13819-RMB-KMW Document 1 Filed 10/02/20 Page 20 of 38 PageID: 20




         • On November 25, 2019, the Company reduced its near term debt
           obligations when holders of $227.0 million principal amount, or
           approximately 99%, of the Company’s Debentures voluntarily
           elected to convert their Debentures pursuant to the Early
           Amended Conversion Privilege (the “Elected Debentures”).
           Under the terms of the Supplemental Indenture, the Elected
           Debentures were converted into common shares of the Company
           (the “Common Shares”) at the Amended Early Conversion Price
           (as defined in the Supplemental Indenture) of $39.40 resulting in
           the issuance of an aggregate of 5,761,260 Common Shares. The
           remaining $2.3 million principal amount of these Debentures
           were repaid in cash in Q3 2020. For more information, refer to
           Note 14(i) of the Financial Statements for the three and nine
           months ended March 31, 2020.
         • In February 2020, the Company announced a restructuring plan
           to reduce operating expenses and further streamline capital
           investments. These actions are expected to reset SG&A expenses
           to approximately $40 million to $45 million at the beginning of
           fiscal Q1 2021.
         • In April 2020, the Company accepted an offer to sell its Exeter
           property for gross proceeds of $9.0 million. The sale is subject to
           customary closing conditions and is expected to be finalized
           during May 2020. The Company also accepted an offer to sell its
           Jamaica property for gross proceeds of US$3.4 million.
         • In April 2020, the Company sold 5,302,227 common shares of
           EnWave Corporation at $0.80 per share for net proceeds of $4.1
           million.
         • On April 16, 2020, the Company filed a second At-the-Market
           (“ATM”) supplement to its existing Shelf Prospectus (described
           below), which provides for an additional US$250.0 million in
           common shares to be sold by the executing sales agents at market
           prices, thus increasing the total available financing under the
           ATM from US$400.0 million to US$650.0 million.
         • On May 11, 2020, the Company completed a twelve-for-one
           (12:1) Share Consolidation. The Share Consolidation is expected
           to restore compliance with the NYSE’s continued listing
           standards and provide access to a broad universe of investors,
           equity capital and trading liquidity.


                                        20
Case 1:20-cv-13819-RMB-KMW Document 1 Filed 10/02/20 Page 21 of 38 PageID: 21




       These initiatives are expected to provide the Company with increased
       liquidity and flexibility to meet its financial commitments, including
       its near- term obligations of $254.2 million[.]

 (Emphasis added.)

       39.    Finally, with respect to internal controls over financial reporting, the

 Q3 2020 MD&A stated, in relevant part:

       There were no significant changes in Aurora’s internal controls over
       financial reporting (“ICFR”) during the period covered by this MD&A
       that materially affected, or are reasonably likely to materially affect, the
       Company’s ICFR, except to the extent they relate to internal controls
       of acquired entities. Management continues to perform additional
       account reconciliations and other analytical and substantive procedures
       to ensure reliable financial reporting and the preparation of financial
       statements in accordance with IFRS.

       40.    Also appended to the May 15, 2020 Form 6-K as exhibits were signed

 certifications by the Individual Defendants, attesting, inter alia:

       1.     Review: I have reviewed the interim financial report and interim
              MD&A (together, the “interim filings”) of Aurora Cannabis Inc.
              (the “issuer”) for the interim period ended March 31, 2020.

       2.     No misrepresentations: Based on my knowledge, having
              exercised reasonable diligence, the interim filings do not contain
              any untrue statement of a material fact or omit to state a material
              fact required to be stated or that is necessary to make a statement
              not misleading in light of the circumstances under which it was
              made, with respect to the period covered by the interim filings.

       41.    On May 28, 2020, Aurora filed a voluntary prospectus supplement on

 Form SUPPL with the SEC, supplementing the Company’s short form base shelf




                                           21
Case 1:20-cv-13819-RMB-KMW Document 1 Filed 10/02/20 Page 22 of 38 PageID: 22




 prospectus dated May 10, 2019 (the “May 28, 2020 Supplement”). In describing the

 Company, the May 28, 2020 Supplement stated, in relevant part:

       The Company has grown, both organically and via strategic
       acquisitions, with the vision of creating a world-class cultivation
       platform producing high quality, consistent cannabis for both the global
       medical and Canadian consumer use markets. Underpinning this vision
       is the Company’s differentiated purpose-built growing facilities, which
       we believe are the most technologically advanced indoor agricultural
       growing facilities in the world. These facilities consistently produce
       high-quality cannabis at scale and aim to lower the risk of crop failure,
       which allows the Company to lower per-unit production costs. We also
       recognize the need for robust research into the myriad of potential
       medical uses of cannabis and, as such, have built a leading plant and
       human science team.

       With operations established in the Canadian market, the Company has
       strategically allocated resources to growing its international footprint to
       address the growing number of countries legalizing medical cannabis
       use around the world.

 (Emphasis added.)

       42.    On June 23, 2020, Aurora issued a press release which provided updates

 on its business transformation plan. The press release stated, in relevant part:

       “Across our organization we continue to take decisive action and
       execute on our previously announced Business Transformation Plan,”
       stated Michael Singer, Executive Chairman and Interim CEO of
       Aurora. “With today's announcement we have achieved our stated
       SG&A run-rate target and expect to operate at approximately $42
       million for the first quarter of fiscal 2021. The further cost savings and
       margin improvement to be realized from our facility rationalization
       plan is another example of our commitment to deliver greater efficiency
       throughout the business.”

       Mr. Singer further elaborated, “This has not simply been a cost cutting
       exercise. We have undertaken a strategic realignment of our operations
                                           22
Case 1:20-cv-13819-RMB-KMW Document 1 Filed 10/02/20 Page 23 of 38 PageID: 23




       to protect Aurora's position as a leader in key global cannabinoid
       markets, most notably Canada. Both the Canadian facility
       rationalization and inventory revaluation are expected to improve gross
       margins and accelerate our ability to generate positive cash flow. We
       believe that we now have the right balance for the long-term success of
       Aurora – market leadership, financial discipline, operational
       excellence, and strong execution. We remain focused on making
       Aurora a profitable and robust global cannabinoid company.”

       Since announcing the Business Transformation Plan, Aurora has taken
       a number of concrete steps that position the Company to meet or exceed
       the previously announced Selling, General and Administrative (SG&A)
       cost target of $40 to $45 million, including R&D, as the Company exits
       Q4 2020.

       43.    The statements referenced in ¶¶ 23-42 were materially false and

 misleading because Defendants made false and/or misleading statements, as well as

 failed to disclose material adverse facts about the Company’s business, operational

 and compliance policies. Specifically, Defendants made false and/or misleading

 statements and/or failed to disclose that: (i) Aurora had significantly overpaid for

 previous acquisitions and experienced degradation in certain assets, including its

 production facilities and inventory; (ii) the Company’s purported “business

 transformation plan” and cost reset failed to mitigate the foregoing issues; (iii)

 accordingly, it was foreseeable that the Company would record significant goodwill

 and asset impairment charges; and (iv) as a result, the Company’s public statements

 were materially false and misleading at all relevant times.




                                          23
Case 1:20-cv-13819-RMB-KMW Document 1 Filed 10/02/20 Page 24 of 38 PageID: 24




                                The Truth Emerges

       44.   On September 8, 2020, Aurora issued a press release “announc[ing] an

 update on its business operations along with certain unaudited preliminary fiscal

 fourth quarter 2020 results.” Specifically, Aurora announced, in relevant part:

       Impairment Charges

       As previously announced, and as part of the business transformation
       and cost reset, Aurora expects to record a number of balance sheet
       adjustments in Q4 2020 to recognize market realities and to position the
       Company for future performance. These adjustments include
       previously announced fixed asset impairment charges, now expected to
       be up to $90 million, due to production facility rationalization, and a
       charge of approximately $140 million in the carrying value of certain
       inventory, predominantly trim, in order to align inventory on hand with
       near term expectations for demand. Approximately 40% of the
       expected inventory provision relates to the non-cash IFRS fair value
       adjustment within inventory. Although the business prospects for
       Aurora remain strong, under IFRS, management is required to
       recognize the impact of overall industry risk, and to consider the book
       value of the Company relative to current market capitalization.
       Accordingly, the Company expects to recognize a non-cash write-down
       of goodwill and intangible assets in the range of $1.6 to $1.8 billion.

       45.   On this news, Aurora’s stock price fell $0.99 per share, or 11.63%, to

 close at $7.52 per share on September 8, 2020.

       46.   In the weeks following the Company’s disclosure, market analysts

 commented on Aurora’s downward trajectory and the impact of the impairment

 charges on the Company’s decline.         For example, an article published by

 MarketWatch on September 22, 2020 indicated, in relevant part:



                                         24
Case 1:20-cv-13819-RMB-KMW Document 1 Filed 10/02/20 Page 25 of 38 PageID: 25




       Part of the decline in recent months stemmed from Aurora’s
       admission earlier this month that it would take an impairment charge
       of roughly C$1.8 billion in this earnings report largely related to
       goodwill charges for previous acquisitions. In that same
       announcement, Aurora announced its third chief executive of 2020,
       Miguel Martin, who replaced interim CEO Michael Singer after Singer
       took over for the departed Terry Booth in February. The company also
       guided for fourth-quarter revenue of C$70 million to C$72 million.

 (Emphasis added.)

       47.    As a result of Defendants’ wrongful acts and omissions, and the

 precipitous decline in the market value of the Company’s securities, Plaintiff and

 other Class members have suffered significant losses and damages.

                PLAINTIFF’S CLASS ACTION ALLEGATIONS

       48.    Plaintiff brings this action as a class action pursuant to Federal Rule of

 Civil Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who

 purchased or otherwise acquired Aurora securities during the Class Period (the

 “Class”); and were damaged upon the revelation of the alleged corrective

 disclosures. Excluded from the Class are Defendants herein, the officers and

 directors of the Company, at all relevant times, members of their immediate families

 and their legal representatives, heirs, successors or assigns and any entity in which

 Defendants have or had a controlling interest.

       49.    The members of the Class are so numerous that joinder of all members

 is impracticable. Throughout the Class Period, Aurora securities were actively

 traded on the NYSE and TSX. While the exact number of Class members is
                                          25
Case 1:20-cv-13819-RMB-KMW Document 1 Filed 10/02/20 Page 26 of 38 PageID: 26




 unknown to Plaintiff at this time and can be ascertained only through appropriate

 discovery, Plaintiff believes that there are hundreds or thousands of members in the

 proposed Class. Record owners and other members of the Class may be identified

 from records maintained by Aurora or its transfer agent and may be notified of the

 pendency of this action by mail, using the form of notice similar to that customarily

 used in securities class actions.

        50.       Plaintiff’s claims are typical of the claims of the members of the Class

 as all members of the Class are similarly affected by Defendants’ wrongful conduct

 in violation of federal law that is complained of herein.

        51.       Plaintiff will fairly and adequately protect the interests of the members

 of the Class and has retained counsel competent and experienced in class and

 securities litigation. Plaintiff has no interests antagonistic to or in conflict with those

 of the Class.

        52.       Common questions of law and fact exist as to all members of the Class

 and predominate over any questions solely affecting individual members of the

 Class. Among the questions of law and fact common to the Class are:

              •    whether the federal securities laws were violated by Defendants’ acts
                   as alleged herein;

              •    whether statements made by Defendants to the investing public during
                   the Class Period misrepresented material facts about the business,
                   operations and management of Aurora;



                                              26
Case 1:20-cv-13819-RMB-KMW Document 1 Filed 10/02/20 Page 27 of 38 PageID: 27




             •    whether the Individual Defendants caused Aurora to issue false and
                  misleading financial statements during the Class Period;

             •    whether Defendants acted knowingly or recklessly in issuing false and
                  misleading financial statements;

             •    whether the prices of Aurora securities during the Class Period were
                  artificially inflated because of the Defendants’ conduct complained of
                  herein; and

             •    whether the members of the Class have sustained damages and, if so,
                  what is the proper measure of damages.

       53.       A class action is superior to all other available methods for the fair and

 efficient adjudication of this controversy since joinder of all members is

 impracticable. Furthermore, as the damages suffered by individual Class members

 may be relatively small, the expense and burden of individual litigation make it

 impossible for members of the Class to individually redress the wrongs done to them.

 There will be no difficulty in the management of this action as a class action.

       54.       Plaintiff will rely, in part, upon the presumption of reliance established

 by the fraud-on-the-market doctrine in that:

             •    Defendants made public misrepresentations or failed to disclose
                  material facts during the Class Period;

             •    the omissions and misrepresentations were material;

             •    Aurora securities are traded in an efficient market;

             •    the Company’s shares were liquid and traded with moderate to heavy
                  volume during the Class Period;



                                             27
Case 1:20-cv-13819-RMB-KMW Document 1 Filed 10/02/20 Page 28 of 38 PageID: 28




             •    the Company traded on the NYSE and TSX and was covered by
                  multiple analysts;

             •    the misrepresentations and omissions alleged would tend to induce a
                  reasonable investor to misjudge the value of the Company’s
                  securities; and

             •    Plaintiff and members of the Class purchased, acquired and/or sold
                  Aurora securities between the time the Defendants failed to disclose
                  or misrepresented material facts and the time the true facts were
                  disclosed, without knowledge of the omitted or misrepresented facts.

       55.       Based upon the foregoing, Plaintiff and the members of the Class are

 entitled to a presumption of reliance upon the integrity of the market.

       56.       Alternatively, Plaintiff and the members of the Class are entitled to the

 presumption of reliance established by the Supreme Court in Affiliated Ute Citizens

 of the State of Utah v. United States, 406 U.S. 128, 92 S. Ct. 2430 (1972), as

 Defendants omitted material information in their Class Period statements in violation

 of a duty to disclose such information, as detailed above.

                                         COUNT I

 (Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Promulgated
                      Thereunder Against All Defendants)

       57.       Plaintiff repeats and re-alleges each and every allegation contained

 above as if fully set forth herein.

       58.       This Count is asserted against Defendants and is based upon Section

 10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated

 thereunder by the SEC.

                                             28
Case 1:20-cv-13819-RMB-KMW Document 1 Filed 10/02/20 Page 29 of 38 PageID: 29




       59.    During the Class Period, Defendants engaged in a plan, scheme,

 conspiracy and course of conduct, pursuant to which they knowingly or recklessly

 engaged in acts, transactions, practices and courses of business which operated as a

 fraud and deceit upon Plaintiff and the other members of the Class; made various

 untrue statements of material facts and omitted to state material facts necessary in

 order to make the statements made, in light of the circumstances under which they

 were made, not misleading; and employed devices, schemes and artifices to defraud

 in connection with the purchase and sale of securities. Such scheme was intended

 to, and, throughout the Class Period, did: (i) deceive the investing public, including

 Plaintiff and other Class members, as alleged herein; (ii) artificially inflate and

 maintain the market price of Aurora securities; and (iii) cause Plaintiff and other

 members of the Class to purchase or otherwise acquire Aurora securities and options

 at artificially inflated prices. In furtherance of this unlawful scheme, plan and course

 of conduct, Defendants, and each of them, took the actions set forth herein.

       60.    Pursuant to the above plan, scheme, conspiracy and course of conduct,

 each of the Defendants participated directly or indirectly in the preparation and/or

 issuance of the quarterly and annual reports, SEC filings, press releases and other

 statements and documents described above, including statements made to securities

 analysts and the media that were designed to influence the market for Aurora

 securities. Such reports, filings, releases and statements were materially false and


                                           29
Case 1:20-cv-13819-RMB-KMW Document 1 Filed 10/02/20 Page 30 of 38 PageID: 30




 misleading in that they failed to disclose material adverse information and

 misrepresented the truth about Aurora’s finances and business prospects.

       61.      By virtue of their positions at Aurora, Defendants had actual

 knowledge of the materially false and misleading statements and material omissions

 alleged herein and intended thereby to deceive Plaintiff and the other members of

 the Class, or, in the alternative, Defendants acted with reckless disregard for the truth

 in that they failed or refused to ascertain and disclose such facts as would reveal the

 materially false and misleading nature of the statements made, although such facts

 were readily available to Defendants. Said acts and omissions of Defendants were

 committed willfully or with reckless disregard for the truth. In addition, each

 Defendant knew or recklessly disregarded that material facts were being

 misrepresented or omitted as described above.

       62.    Information showing that Defendants acted knowingly or with reckless

 disregard for the truth is peculiarly within Defendants’ knowledge and control. As

 the senior managers and/or directors of Aurora, the Individual Defendants had

 knowledge of the details of Aurora’s internal affairs.

       63.    The Individual Defendants are liable both directly and indirectly for the

 wrongs complained of herein. Because of their positions of control and authority,

 the Individual Defendants were able to and did, directly or indirectly, control the

 content of the statements of Aurora. As officers and/or directors of a publicly-held


                                            30
Case 1:20-cv-13819-RMB-KMW Document 1 Filed 10/02/20 Page 31 of 38 PageID: 31




 company, the Individual Defendants had a duty to disseminate timely, accurate, and

 truthful information with respect to Aurora’s businesses, operations, future financial

 condition and future prospects.        As a result of the dissemination of the

 aforementioned false and misleading reports, releases and public statements, the

 market price of Aurora securities was artificially inflated throughout the Class

 Period. In ignorance of the adverse facts concerning Aurora’s business and financial

 condition which were concealed by Defendants, Plaintiff and the other members of

 the Class purchased or otherwise acquired Aurora securities at artificially inflated

 prices and relied upon the price of the securities, the integrity of the market for the

 securities and/or upon statements disseminated by Defendants, and were damaged

 thereby.

       64.    During the Class Period, Aurora securities were traded on an active and

 efficient market. Plaintiff and the other members of the Class, relying on the

 materially false and misleading statements described herein, which the Defendants

 made, issued or caused to be disseminated, or relying upon the integrity of the

 market, purchased or otherwise acquired shares of Aurora securities at prices

 artificially inflated by Defendants’ wrongful conduct. Had Plaintiff and the other

 members of the Class known the truth, they would not have purchased or otherwise

 acquired said securities, or would not have purchased or otherwise acquired them at

 the inflated prices that were paid. At the time of the purchases and/or acquisitions


                                           31
Case 1:20-cv-13819-RMB-KMW Document 1 Filed 10/02/20 Page 32 of 38 PageID: 32




 by Plaintiff and the Class, the true value of Aurora securities was substantially lower

 than the prices paid by Plaintiff and the other members of the Class. The market

 price of Aurora securities declined sharply upon public disclosure of the facts alleged

 herein to the injury of Plaintiff and Class members.

       65.    By reason of the conduct alleged herein, Defendants knowingly or

 recklessly, directly or indirectly, have violated Section 10(b) of the Exchange Act

 and Rule 10b-5 promulgated thereunder.

       66.    As a direct and proximate result of Defendants’ wrongful conduct,

 Plaintiff and the other members of the Class suffered damages in connection with

 their respective purchases, acquisitions and sales of the Company’s securities during

 the Class Period, upon the disclosure that the Company had been disseminating

 misrepresented financial statements to the investing public.

                                      COUNT II

    (Violations of Section 20(a) of the Exchange Act Against The Individual
                                   Defendants)

       67.    Plaintiff repeats and re-alleges each and every allegation contained in

 the foregoing paragraphs as if fully set forth herein.

       68.    During the Class Period, the Individual Defendants participated in the

 operation and management of Aurora, and conducted and participated, directly and

 indirectly, in the conduct of Aurora’s business affairs. Because of their senior



                                           32
Case 1:20-cv-13819-RMB-KMW Document 1 Filed 10/02/20 Page 33 of 38 PageID: 33




 positions, they knew the adverse non-public information about Aurora’s

 misstatement of income and expenses and false financial statements.

        69.    As officers and/or directors of a publicly owned company, the

 Individual Defendants had a duty to disseminate accurate and truthful information

 with respect to Aurora’s financial condition and results of operations, and to correct

 promptly any public statements issued by Aurora which had become materially false

 or misleading.

        70.    Because of their positions of control and authority as senior officers,

 the Individual Defendants were able to, and did, control the contents of the various

 reports, press releases and public filings which Aurora disseminated in the

 marketplace during the Class Period concerning Aurora’s results of operations.

 Throughout the Class Period, the Individual Defendants exercised their power and

 authority to cause Aurora to engage in the wrongful acts complained of herein. The

 Individual Defendants therefore, were “controlling persons” of Aurora within the

 meaning of Section 20(a) of the Exchange Act. In this capacity, they participated in

 the unlawful conduct alleged which artificially inflated the market price of Aurora

 securities.

        71.    Each of the Individual Defendants, therefore, acted as a controlling

 person of Aurora. By reason of their senior management positions and/or being

 directors of Aurora, each of the Individual Defendants had the power to direct the


                                          33
Case 1:20-cv-13819-RMB-KMW Document 1 Filed 10/02/20 Page 34 of 38 PageID: 34




 actions of, and exercised the same to cause, Aurora to engage in the unlawful acts

 and conduct complained of herein. Each of the Individual Defendants exercised

 control over the general operations of Aurora and possessed the power to control the

 specific activities which comprise the primary violations about which Plaintiff and

 the other members of the Class complain.

       72.    By reason of the above conduct, the Individual Defendants are liable

 pursuant to Section 20(a) of the Exchange Act for the violations committed by

 Aurora.


                              PRAYER FOR RELIEF

 WHEREFORE, Plaintiff demands judgment against Defendants as follows:

       A.     Determining that the instant action may be maintained as a class action

 under Rule 23 of the Federal Rules of Civil Procedure, and certifying Plaintiff as the

 Class representative;

       B.     Requiring Defendants to pay damages sustained by Plaintiff and the

 Class by reason of the acts and transactions alleged herein;

       C.     Awarding Plaintiff and the other members of the Class prejudgment and

 post-judgment interest, as well as their reasonable attorneys’ fees, expert fees and

 other costs; and

       D.     Awarding such other and further relief as this Court may deem just and

 proper.

                                          34
Case 1:20-cv-13819-RMB-KMW Document 1 Filed 10/02/20 Page 35 of 38 PageID: 35




                       DEMAND FOR TRIAL BY JURY

      Plaintiff hereby demands a trial by jury.

 Dated: October 2, 2020                       Respectfully submitted,

                                              POMERANTZ LLP


                                              /s/ Gustavo F. Bruckner
                                              Gustavo F. Bruckner
                                              Jeremy A. Lieberman
                                              (pro hac vice application forthcoming)
                                              J. Alexander Hood II
                                              (pro hac vice application forthcoming)
                                              600 Third Avenue, 20th Floor
                                              New York, New York 10016
                                              Telephone: (212) 661-1100
                                              Facsimile: (917) 463-1044
                                              gfbruckner@pomlaw.com
                                              jalieberman@pomlaw.com
                                              ahood@pomlaw.com

                                              POMERANTZ LLP
                                              Patrick V. Dahlstrom
                                              (pro hac vice application forthcoming)
                                              10 South La Salle Street, Suite 3505
                                              Chicago, Illinois 60603
                                              Telephone: (312) 377-1181
                                              Facsimile: (312) 377-1184
                                              pdahlstrom@pomlaw.com

                                              BRONSTEIN, GEWIRTZ
                                              & GROSSMAN, LLC
                                              Peretz Bronstein
                                              (pro hac vice application forthcoming)
                                              60 East 42nd Street, Suite 4600
                                              New York, NY 10165
                                              Telephone: (212) 697-6484
                                              Facsimile: (212) 697-7296
                                              peretz@bgandg.com
                                              Counsel for Plaintiff
                                         35
    Case 1:20-cv-13819-RMB-KMW Document 1 Filed 10/02/20 Page 36 of 38 PageID: 36


                                                                                Tuesday, September 15, 2020

Aurora (ACB)



CERTIFICATION PURSUANT TO FEDERAL SECURITIES LAWS
1. I make this declaration pursuant to Section 27(a)(2) of the Securities Act of 1933 (“Securities Act”)
and/or Section 21D(a)(2) of the Securities Exchange Act of 1934 (“Exchange Act”) as amended by the
Private Securities Litigation Reform Act of 1995.

2. I have reviewed a Complaint against Aurora Cannabis Inc. (“Aurora” or the “Company”) and authorize the
ﬁling of a comparable complaint on my behalf.

3. I did not purchase or acquire Aurora securities at the direction of plaintiffs counsel, or in order to
participate in any private action arising under the Securities Act or Exchange Act.

4. I am willing to serve as a representative party on behalf of a Class of investors who purchased or
acquired Aurora securities during the class period, including providing testimony at deposition and trial, if
necessary. I understand that the Court has the authority to select the most adequate lead plaintiff in this
action.

5. To the best of my current knowledge, the attached sheet lists all of my transactions in Aurora securities
during the Class Period as speciﬁed in the Complaint.

6. During the three-year period preceding the date on which this Certiﬁcation is signed, I have not sought
to serve as a representative party on behalf of a class under the federal securities laws.

7. I agree not to accept any payment for serving as a representative party on behalf of the class as set
forth in the Complaint, beyond my pro rata share of any recovery, except such reasonable costs and
expenses directly relating to the representation of the class as ordered or approved by the Court.

8. I declare under penalty of perjury that the foregoing is true and correct.




Name


Print Name
Stephen Lawless

Signature




                                                                                                                1
       Case 1:20-cv-13819-RMB-KMW Document 1 Filed 10/02/20 Page 37 of 38 PageID: 37




(redacted)
   (redacted)


 (redacted)




   Documents & Message




                                                                                       2
Case 1:20-cv-13819-RMB-KMW Document 1 Filed 10/02/20 Page 38 of 38 PageID: 38



 Aurora Cannabis Inc. (ACB)                                              Lawless, Stephen

                                     List of Purchases and Sales

     Transaction                                    Number of            Price Per
        Type                  Date                  Shares/Unit         Share/Unit

      Purchase                   4/16/2020                         86                $8.0000
